IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA
FRANCISCO APONTE
CARRASQUILLO,                        NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-4354

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed August 1, 2017.

An appeal from the Circuit Court for Santa Rosa County.
Ross M. Goodman, Judge.

Andy Thomas, Public Defender, Steven L. Seliger and Justin Karpf, Assistant Public
Defenders, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Michael L. Schaub, Assistant Attorney General,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROWE, MAKAR, and JAY, JJ., CONCUR.